Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5, 6, 8-17, 19-21, 23-25 have been examined. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 9/4/21, Applicant amended the independent claims.  Applicant’s Remarks address these amended features. See the  102 rejection with new explanation and citations to address the newly amended features.  
Also, in further regards to Applicant’s 9/4/21 remarks, Applicant states on Page 8, “Rather, a subset of network domains is initially determined and then a subset of network locations is determined.”. Applicant also states on Page 8 concerning the amended feature, “determining, from among the network locations associated with the subset of network domains…”.  And, these features are addresses in the rejection below.
Also, based on 101 guidelines, a 101 is made on the current claims. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 15, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving network traffic data indicating a plurality of network transactions, a plurality of network locations, and a plurality of network domains, each network transaction being associated with an ad placement, at least one network location of the plurality of network locations, and a network domain of the plurality of network domains; determining, based on the network traffic data, one or more network locations of the plurality of network locations associated with each network domain of the plurality of network domains; determining, from among the plurality of network domains, a subset of network domains, each network domain of the subset of network domains being associated with a number of network locations that exceeds a first threshold value; determining, for each network location associated with a network domain of the subset of network domains, a number of network domains that are associated with the network location and that correspond to a predefined set of network domains; determining a subset of network locations, each network location of the subset of network locations being associated with the number of network domains that exceeds a second threshold value; and generating a report indicating the subset of network locations.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with No additional generic computer elements.  There are no hardware elements so no generic or any computer elements in the claims.     

Dependent claims 2, 3, 5, 6, 8-14, 16, 17, 20, 21, 23-25 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-12, 14-17, 19-21, 24, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahjoub (20170041332).  ()
Claims 1, 15, 19.    Examiner notes Applicant Spec at [24, 43, 47]. Based on Applicant Spec at [27], ISPs or IP addresses are network locations.  Examiner notes that based on Applicant Spec at [5], the two determining steps following are independent.  That is, the 2nd determining step does Not use the already filtered data from the 1st data set.  Based on Applicant Spec at [5], the same network domains cannot be low reputation AND high reputation domains at the same time.  Hence, these steps are interpreted as determining low reputation domains.  Then, another step is performed to determine different high reputation domains.  
Mahjoub discloses a computer implemented method, comprising: receiving network traffic data indicating a plurality of network transactions, a plurality of network locations, and a plurality of network domains, each network transaction of the plurality of network transactions being associated with an ad placement, at least one network location of the plurality of network locations, and a network domain of the plurality of 
determining, based on the network traffic data, one or more network locations of the plurality of network locations associated with each network domain of the plurality of network domains (see Applicant Spec at [5], Mahjoub discloses low reputation domains are determined: Fig. 6a, 6b, note “TH” or threshold at step 220; see Fig. 7b and Threshold; see “[106]… In these embodiments, the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious.”; and Mahjoub discloses determining network locations associated with the domain:  “[0113] In the particular embodiment depicted in FIG. 7B, initially, the client IP addresses queried in the spike are compared to a threshold at step 284.  For example, if the threshold is three unique IPs, any domains with less than three unique IP addresses may be filtered out (at stop 285).”; “[122]… More generally, the classification engine may detect domain shadowing (including domain shadowing with multiple IP resolutions), domains compromised by domain shadowing, large abused hosting providers, malicious hosters within larger hosting providers, and malicious offshore and diversified IP spaces (such as hosters registered in one country, hosting domains with ASN's in other parts of the world, which are likely to be malicious).”; “[63]… However, if an IP address range is large, further analysis, such as fingerprinting-based analysis, may be used before blocking a large IP address range.  In some 
In regards to the following features and the first threshold value and second threshold value, Examiner notes the following from Applicant Spec.  Examiner notes that based on Applicant Spec the first and threshold value can be related to a variety of metrics.  The first threshold value can be related to number of locations or IP addresses associated with a domain [64] or it could be related to visitation metrics or referral links [12].  Also, the second threshold can be related to number if ISP [73] or visitations metrics or referral links [12].  Hence, the first or second threshold can be related to a variety of metrics.
And, Mahjoub discloses multiple flags ([37] and “any number of flags”) for marking potentially malicious sites.  And, Mahjoub discloses a variety of metrics for marking potentially malicious sites (“[106]… the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious.”).  Hence, Mahjoub discloses using a variety of metrics and thresholds similar to Applicant’s Spec to mark sites as potentially malicious.
Mahjoub further discloses determining, from among the plurality of network domains, a subset of network domains, each network domain of the subset of network domains being associated with a number of network locations that exceeds a first In these embodiments, the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious.”; and Mahjoub discloses determining network locations associated with the domain:  “[0113] In the particular embodiment depicted in FIG. 7B, initially, the client IP addresses queried in the spike are compared to a threshold at step 284.  For example, if the threshold is three unique IPs, any domains with less than three unique IP addresses may be filtered out (at stop 285).”  Hence, in this example at [113], domains with 3 or more IP addresses can be in the subset of domains that are possibly malicious; “[122]… More generally, the classification engine may detect domain shadowing (including domain shadowing with multiple IP resolutions), domains compromised by domain shadowing, large abused hosting providers, malicious hosters within larger hosting providers, and malicious offshore and diversified IP spaces (such as hosters registered in one country, hosting domains with ASN's in other parts of the world, which are likely to be malicious).”; “[63]… However, if an IP address range is large, further analysis, such as fingerprinting-based analysis, may be used before blocking a large IP address range.  In some embodiments, an IP address range may be determined to be large if it is over a predetermined threshold (and small when under the predetermined threshold).”; “[0085] Now referring back to step 220, if the IP address range determined at step 218 is not smaller than the predetermined threshold, the process proceeds at step 252 as shown in FIG. 6B.”; also see [112];  [59, 89, 99]; [76, 
Also, in regards to the threshold 1, Mahjoub further discloses using a threshold 1 to filter network locations to a subset and then after then further filter the subset of network domains with a threshold 2.  Here, Mahjoub discloses the threshold 1 feature on the network locations (note in the second threshold step later how these threshold 1 and then threshold 2 are on a further set or indicate further filter/analysis with the “additional/further analysis” language; also note above how many parameters can be used).  These indicate a Threshold 1 and 2 (note comments indicated by []): 
“[0060] Since, in some instances, malicious domains [threshold 1] may not necessarily be associated with a large hosting provider, additional operations [threshold 2] to detect malicious domains can be performed by filtering the domains further analyzing the data extracted from the authoritative logs (e.g., at step 144). In particular, the CDD subsystem may utilize information relating to the SLD and the hostname IP address to potentially identify additional malicious domains and/or IP addresses.”;
“[69]… If there is an ASN mismatch, the CDD subsystem extracts the hostname IP address and the SLD of the authoritative log at step 206 [threshold 1]. In the depicted embodiment, the process branches after step 206, to further investigate or analyze the entry with different operations [threshold 2]. The operations beginning at steps 208 and 218 may each potentially identify additional malicious domains and/or IP addresses and may be performed independently, concurrently, or at different times.”.

“[63]…  An IPWHOIS database can be used to determine additional hoster information for searching to find other IP address ranges. These IP address ranges can also be blacklisted or otherwise blocked or subjected to further analysis.”;
“[99]… [0099] In FIG. 6G, a snapshot 268 of the same subgraph is shown weeks later. Now, additional leaves have started hosting the same suspicious payloads (via new resolving domains or directly on the IPs). Additionally, AS31500 detached itself from the leaves by ceasing to forward prefix announcements from the sibling peripherals. This detachment may tend to reveal evasive malicious activity.”.
Also, there is a threshold 1 at Fig. 6a, step 220 and, “[0077] If the IP address range is smaller than the predetermined threshold [step 220 in Fig. 6a], the process splits to perform two branches beginning at steps 222 and 232. “
In regards to the following, Examiner notes Applicant Spec at [48] and that the predefined set can be a low reputation or high reputation predefined set.  Mahjoub further discloses determining, for each network location associated with a network domain of the subset of network domains, a number of network domains of a predefined set of network domains that are associated with each network location (the domains have already been classified as malicious or not: Figs. 2, 7a; at [83] and Fig. 6a at item 234 where the IP address is compared to a list of already classified/predefined set of domains; and the “determining, based on the network traffic data, one or more network locations” step above shows the network location and network domain association).  Here, Mahjoub takes the subset preceding that has a high threshold number of network 
 Mahjoub further discloses determining, from among the network locations associated with the subset of network domains, a subset of network locations, each network location of the subset of network locations being associated with the number of network domains that exceeds a second threshold value (Here, Mahjoub uses a different/second threshold than the preceding/first threshold above to form a subset: “[117]… all domains with more than a predetermined number of consecutive non-zero hours of traffic can be designated benign”; ”[113]… Next, at step 286, the number of resolvers receiving queries may be compared to a resolver threshold.  If the number of resolvers satisfies the threshold, the SD subsystem may begin to classify the domain”; Using predetermined thresholds and query logs to classify [103] and that domains over a high threshold amount can be put in a subset for classifications [105]).  
So, Mahjoub discloses a first threshold for classifying that is related to number of associated IP addresses.   And, Mahjoub discloses a second threshold for classifying that is related to non-zero hours, or number of queries, or query logs.
Also, in further regards to the threshold 2, Mahjoub further discloses using a threshold 1 to filter network locations to a subset and then after then further filter the network domains with a threshold 2 to get a subset of the subset of network domains.  Here, Mahjoub discloses the threshold 2 feature on the network domains (note in the first threshold step above how these threshold 1 and then threshold 2 are on the same set or indicate further filter/analysis with the “additional/further analysis” language).  These indicate a Threshold 1 and 2 (note comments indicated by []): 
144). In particular, the CDD subsystem may utilize information relating to the SLD and the hostname IP address to potentially identify additional malicious domains and/or IP addresses.”;
“[69]… If there is an ASN mismatch, the CDD subsystem extracts the hostname IP address and the SLD of the authoritative log at step 206 [threshold 1]. In the depicted embodiment, the process branches after step 206, to further investigate or analyze the entry with different operations [threshold 2]. The operations beginning at steps 208 and 218 may each potentially identify additional malicious domains and/or IP addresses and may be performed independently, concurrently, or at different times.”.
These indicate a threshold 2 and correspond with the data from threshold 1 above:
“[63]…further analysis, such as fingerprinting-based analysis, may be used before blocking a large IP address range. In some embodiments, an IP address range may be determined to be large if it is over a predetermined threshold (and small when under the predetermined threshold).”
[99]… Additionally or alternatively, further analysis of sibling peripherals may reveal malicious activity. For example, if a large pool of contiguous IPs in specific prefixes of these ASNs are hosting the same payload, this may indicate malicious activity.”.

Also, Mahjoub shows a threshold 2 with steps 252 and Fig. 6b, as described in “[86]… The CDD subsystem fingerprints the IP address initially identified at step 206 and either a subset of the other IP addresses in the IP address range (e.g., IP addresses in the range specified by /24) or all of the other IP addresses in the IP address range.”.
Hence, Mahjoub clearly shows a threshold 1 analysis of network locations and then an additional/further analysis of that subset with a threshold 2 analysis on network domains.  And, the network locations association with the network domains can be determined at any point with the association features shown above.  Hence, Mahjoub discloses these features. 
Mahjoub further discloses generating a report indicating the subset of network locations ([83] and Fig. 6a; see reports at Figs. 9c-9e).
Claim 2, 16, 20.    Mahjoub further discloses the method of claim 1, wherein the report further indicates, for each network location of the subset of network locations, the network domains that are associated with the network location and that correspond to the predefined set of network domains (see Fig. 7a, 7b and classify and Fig. 6b and “generate domain classification for IP address” and Fig. 8 and “generate DNS response…with domain name information” and [112, 113] and classify domains or IP addresses and scores; see reports at Figs. 9c-9e).

Claim 5.    Mahjoub further discloses the method of claim 1, wherein the method further comprises determining one or more characteristics associated with each network transaction of the plurality of network transactions (note malicious at Figs. 9c-9e; also see Fig. 7a, 7b and classify and Fig. 6b and “generate domain classification for IP address” and Fig. 8 and “generate DNS response…with domain name information” and [112, 113] and classify domains or IP addresses and scores; see reports at Figs. 9c-9e).
Claim 6.    Mahjoub further discloses the method of claim 5, wherein the one or more characteristics associated with the network transaction comprises at least one of: a transaction identifier, a URL pattern, a date and time of the network transaction, a client device process that originated the network transaction, a characteristic of a client device associated with the network transaction, a characteristic of a web browser, data associated with an ad placement, data regarding a browser extension, demographic information, a top level browser page, HTTP header field data, cookie data, invalid traffic data, URL pattern data, or network domains that were visited before the network transaction (see patterns and timestamps at [24, 88, 92, 103]).

Claim 9.    Mahjoub further discloses the method of claim 5, further comprising: determining a fraudulent ad placement based on the one or more characteristics, wherein the fraudulent ad placement occurs in association with a network transaction not indicated in the network traffic data ([57, 89] and known rogue or blacklisted).
Claim 10.    Mahjoub further discloses the method of claim 9, wherein determining the fraudulent ad placement comprises determining one or more common characteristic between the one or more characteristics associated with the fraudulent ad placement and the one or more characteristics associated with the network transaction (see rejection of independent claims and the common characteristic of greater than a threshold of associated ISP or IPs).
Claim 11.    Mahjoub further discloses the method of claim 1, wherein a network location comprises at least one of an IP address or one or more IP addresses associated with an Internet Service Provider (ISP) (see citations in independent claim which refer to IP or ISP).
Claim 12.    Mahjoub further discloses the method of claim 1, wherein the first threshold value is associated with low reputation network domains and the second threshold value is associated with high reputation network domains (see rejection of 
Claim 14.    Mahjoub further discloses the method of claim 12, wherein the second threshold value is based on historical data indicating numbers of network domains of predefined sets of network domains previously indicated as high reputation network domains ([57, 103, 104, 116, 117, 126] shows legitimate or whitelisted or benign domains based on historical data).  
Claim 24.    Mahjoub further discloses the method of claim 1, wherein the ad placement is on a webpage ([104, 113] where the spam or ad is on a webpage).
Claim 25.    Mahjoub further discloses the method of claim 1, wherein generating the report indicating the subset of network locations comprises generating the report indicating network traffic data associated with the subset of network locations (see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahjoub (20170041332).
Claim 13.  Mahjoub discloses the above. Mahjoub does not explicitly disclose the method of claim 12, wherein the first threshold value is based on historical data indicating numbers of network domains previously indicated as low reputation network domains.  However, Mahjoub discloses picking threshold values ([113]) and using historical data to inform decisions ([117] and Claim 6 and history).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Mahjoub’s historical data to Mahjoub’s picking a threshold value.  One would have been motivated to do this in order to better have guidelines for picking a threshold value.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mahjoub (20170041332) in further view of Scherman (20180124073).
.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahjoub at [82, 83] [88] [92, 34, 45, 47, 49, 57, 59, 50, 42] is also relevant; 
Antonakakis ‘549 [24, 21] and [32] and [33-36] and Antonakakis ‘381 [24, 17, 46] are very relevant for identifying fraudulent domains because they have a large number of IPs or ISPs; Shull [28], Yen det38, Slater [110], Oliver det27 are relevant.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARTHUR DURAN/Primary Examiner, Art Unit 3688     
9/15/2021